TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-10-00227-CR




                                  Gerald Holloway, Appellant

                                                 v.

                                  The State of Texas, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
      NO. D-1-DC-09-207293, HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING



                            MEMORANDUM                   OPINION


               Gerald Holloway seeks to appeal from a judgment of conviction for delivery of a

controlled substance. The trial court has certified that this is a plea bargain case and Holloway has

no right of appeal. The appeal is dismissed. See Tex. R. App. P. 25.2(a)(2), (d).




                                              __________________________________________

                                              J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Waldrop

Dismissed for Want of Jurisdiction

Filed: May 25, 2010

Do Not Publish